     Case 3:20-cv-00087-BEN-KSC Document 31 Filed 07/26/21 PageID.405 Page 1 of 2



 1   ROBERT J. FEDOR (admitted pro hac vice)
     rjfedor@fedortax.com
 2   ROBERT J. FEDOR ESQ., LLC
 3   23550 Center Ridge Road, Suite 107
     Cleveland, Ohio 44145
 4   Telephone: (440) 250-9709
     Facsimile: (440) 250-9714
 5
     Attorney for Defendant
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 SOUTHERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                     Case No. 3:20-cv-020087-BEN-KSC
                                                             3:20-cv-00087-BEN-KSC
                      Plaintiff,
11                                                           (AKR, deputy clerk)
12          v.                                     NOTICE OF APPEAL

13   ROBERT GOLDSMITH,
                                                   Assigned to Judge Roger T. Benitez
14                    Defendant.

15

16

17   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

18          Notice is hereby given that Robert Goldsmith hereby appeals to the United States Court of

19   Appeals for the Ninth Circuit from the Order Granting Plaintiff’s Motion for Summary Judgment (Doc.

20   No. 27) entered on May 25, 2021; and Judgment in a Civil Case (Doc. No. 28) entered on May 26, 2021.

21   DATED: July 26, 2021                          ROBERT J. FEDOR, ESQ., LLC
                                                   Respectfully submitted,
22
                                                   By: /s/ Robert J. Fedor
23
                                                       ROBERT J. FEDOR, ESQ., LLC
24                                                     Robert J. Fedor (OH #0042653)
                                                       (admitted pro hac vice)
25                                                     23550 Center Ridge Road, Suite 107
                                                       Westlake, Ohio 44145
26                                                     Tel: (440) 250-9709
                                                       Fax: (440) 250-9714
27
                                                       rjfedor@fedortax.com
28                                                     Attorney for Defendant

                                               NOTICE OF APPEAL
     Case 3:20-cv-00087-BEN-KSC Document 31 Filed 07/26/21 PageID.406 Page 2 of 2



 1                                         CERTIFICATE OF SERVICE
 2          I hereby certify that on July 26, 2021, a true and correct copy of the foregoing NOTICE OF
 3
     APPEAL was filed with the Court and served electronically and will be available for viewing and
 4
     downloading from the Court’s CM/ECF system.
 5
            The Notice of Electronic Case Filing automatically generated by the system and sent to all
 6

 7   parties entitled to service under the Federal Rules of Civil Procedure and the Local Rules of the

 8   Northern District of California who have consented to electronic service shall constitute service of the

 9   filed document to all such parties.
10

11

12
                                                         By: /s/ Robert J. Fedor __________________
13
                                                             Robert J. Fedor
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                               CERTIFICATE OF SERVICE
